Gilbert, Justice.
Headnotes 1, (a), and (5) need no elaboration.
It was shown by uncontradicted evidence that R. W. Gay was the son of Mrs. Sarah M. Gay, the grantor, and was in possession of the land at the time Chestnut obtained his deed from Mrs. Baird. Because of that fact it is contended that the possession of the tenant, R. W. Gay, was sufficient to put Chestnut upon inquiry, and that such inquiry would have disclosed the facts alleged in the petition. It will now be considered whether or not notice constitutes a defense under the facts of this ease to that part of the suit seeking a cancellation of the deed because of fraud and duress, and, if it does, what effect the above stated facts must have in the case. “Possession of land is notice of whatever right or title the occupant has.” (Italics ours.) Code of 1933, § 85-408. It is not insisted that the tenant in possession either owned or claimed any interest or title to the land in himself. He was a tenant under an oral contract the duration of which is not clearly shown. He was a stranger to the title. Under the Code section just quoted, those facts can not be held sufficient to put Chestnut upon notice that Mrs. Gay’s deed, conveying the land to Mrs. Baird and duly recorded, was invalid or voidable for any reason. It appears that Chestnut did not make inquiry of the tenant; but if he had inquired as to what title the occupant had, it would havte re-*706suited in the information that he did not claim title of any kind except what is stated above. The possession 'of the tenant being the possession of the landlord, and the landlord having apparently executed an absolute deed conveying to another, and that deed being recorded, Chestnut would be authorized to assume that, as a matter of law, the possession of the tenant was held under the grantee, Mrs. Baird, and not adversely to the latter’s title. Jay v. Whelchel, 78 Ga. 786 (2) (3 S. E. 906); Malette v. Wright, 120 Ga. 735, 741 (48 S. E. 229); Johnson v. Hume, 163 Ga. 867 (137 S. E. 56); Rimes v. Floyd, 168 Ga. 426, 428 (148 S. E. 86). In Kent v. Simpson, 142 Ga. 49 (82 S. E. 440), it was said: "The case of Malette v. Wright, 120 Ga. 735 (48 S. E. 229), stands on its own special facts; and while certain broad language is used in the opinion, the decision will not be so extended as to conflict with the general rule which is well established in this State, as above stated.” A like statement was made in Simpson v. Ray, 180 Ga. 395 (178 S. E. 726). Under the facts of the present case the judgment here rendered does not require any extension of the principle laid down in the Malette case. Moreover, that case is in harmony with the other cases cited above. Section 85-408, however, is not the only statute on the question of notice. Section 37-116 provides: "Notice sufficient to excite attention and put a party on inquiry shall be notice of everything to which it is after-wards found such inquiry might have led. Ignorance of a fact, due to negligence, shall be equivalent to knowledge, in fixing the rights of parties.” The question, therefore, is whether or not the possession of the tenant was sufficient notice to Chestnut, under section 85-408 or section 37-116, or both, to require an investigation by the latter, leading to the disclosure of the facts, as.alleged in the petition, that Dr. Baird had administered drugs to Mrs. Gay and thus by fraud had induced her to execute the deed to Mrs. Baird. There are two lines of authority on this question: One line is that which is stated above, the Georgia rule. The other is that the possession of the tenant would put Chestnut upon inquiry, not only of what right or title the tenant had, but of any other facts competent to show that the title which he was about to purchase from Mrs. Baird was defective or invalid. The line of reasoning is, that, had Chestnut inquired of the tenant, R. W. Gay, as to the basis of his possession, he would have elicited informa*707tion that such possession was held under Mrs. Gay as landlord, and Chestnut, being aware that Mrs. Gay had executed what purported .to be an absolute deed to Mrs. Baird, and the same being of record, would detect an inconsistency; that the tenant could not be holding under Mrs. Gay as landlord while there was an outstanding title on record purporting to convey all of Mrs. Gay’s interest to Mrs. Baird. According to this theory and under these circumstances Chestnut would be put on notice of Ms duty to go further and clear up the apparent inconsistency by learning the facts; such investigation would have taken Mm immediately to Mrs. Gay, and from her he would have learned that she had either made no such deed as appeared of record, or that, if she had, it was not a valid deed, for the reasons alleged in her petition. If we adopt the course of reasoning last stated, the logical conclusion would be that Code sections 37-116 and 85-408 would apply to the facts of the present case, and that the ignorance of Chestnut was due to negligence, and therefore that he was charged with notice of the defective title of Mrs. Baird and could not acquire any indefeasible title to the property by means of the deed from Mrs. Baird. On this question reference is made to 27 R. C. L. 726, § 490 et seq., and authorities cited in the notes; 20 R. C. L. 352, § 13; 66 C. J. 1164, 1172, §§ 1011, 1019 and cases cited in the notes. However, this State has adopted the rule first stated, as found in Jay v. Whelchel, Malette v. Wright, Johnson v. Hume, and Rimes v. Floyd, supra. Under that rule Chestnut was warranted in assuming, by reason of the recorded deed of Mrs. Gay to Mrs. Baird, that, as to these parties at least, the tenant, R. W. Gay, was holding under Mrs. Baird, and that an inquiry of the tenant would have disclosed only that he was a tenant and claimed no title to the land.
The remaining headnotes need not be elaborated.

Judgment reversed.


Presiding Justice Bede, Justices Atlcinson and Gilbert concur in the foregoing rulings. Chief Justice Russell dissents. Justices Bell and Hutcheson are disqualified.